Exhibit 10.1 SETTLEMENT AGREEMENT (free English translation) BETWEEN ROGERS BVBA, a company established and existing under the laws of Belgium, having its registered offices at Afrikalaan 188, 9000 Gent, Belgium, with corporate registration number 0406.657.553, duly represented by Marc Beulque, as Director; “the Company” AND Mr LUC VAN EENAEME, with residence at Kamerijkstraat 31, 9041 Oostakker, Belgium; “Luc Van Eenaeme” Jointly referred to as “the Parties”; WHEREAS: (A) The Company engaged Luc Van Eenaeme with an employment contract of an indefinite duration on 10 August 1984 (hereafter “the Employment Contract”). (B) On 30 June 2013, the Company ended the Employment Contract with immediate effect. This was confirmed by letter of 1 July 2013, signed by both Parties. (C) On the date of termination, Luc Van Eenaeme was not only employed in Belgium. Luc Van Eenaeme was also appointed as remunerated director of other companies of the group to which the Company belongs (hereafter “the Group”) in Germany and in the United Kingdom. Also these working relations were terminated with immediate effect. (D) The Parties have met and have come to this agreement through which they intend to settle all disputes, which have arisen and may arise between them following the execution and/or the termination of the Employment Contract. Similar settlement agreements will be signed regarding Luc Van Eenaeme’s other working relations within the Group to make sure no future disputes can arise (hereafter “the Other Settlement Agreements”). IT IS AGREED AS FOLLOWS: 1.
